579 S.E.2d 250 (2003)
357 N.C. 159
Pamela PRIEST and Betty Lou Skinner,
v.
Thomas SOBECK and Make-Up Artists and Hair Stylists Local 798, of the International Alliance of Theatrical Stage Employees and Motion Picture Operators of the United States and Canada.
No. 599A02.
Supreme Court of North Carolina.
May 2, 2003.
Schiller & Schiller, P.L.L.C, by David G. Schiller and Marvin Schiller, Raleigh, for plaintiff-appellants and -appellees.
Smith, James, Rowlett & Cohen, LLP, by Seth R. Cohen, Greensboro, for defendant-appellants and -appellees.
The Bussian Law Firm, PLLC, by John A. Bussian, Raleigh, on behalf of the North Carolina Press Association, amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed and this case is remanded to that court to address the merits of the appeal.
REVERSED AND REMANDED.